Citation Nr: 1740995	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for increased ratings for service-connected bilateral hearing loss.

In March 2011, the Veteran formally sought TDIU and listed hearing loss as one of the service-connected disabilities that prevents him from securing or following any substantially gainful employment.  In a November 2012 rating decision, the RO denied the Veteran's claim for TDIU, while the appeal for increased ratings claim for service-connected bilateral hearing loss was pending. 

In March 2014, the Veteran was afforded a Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In a letter sent to the Veteran in April 2016, he was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed that he did not desire another hearing.  38 U.S.C.A. § 7107(c) (West 2014).  There is no record of a reply.  A transcript of the hearing is of record and has been reviewed by the undersigned.

In a November 2016 decision, the Board denied the Veteran's claims for increased ratings for bilateral hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court vacated the Board's November 2016 decision in part and remanded the vacated issue of entitlement to TDIU, as part of the claim for increased ratings for bilateral hearing loss, pursuant to a July 2017 Joint Motion for Partial Remand.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

As for the matter of representation, the Veteran was previously represented by Disabled American Veterans.  However, in August 2017, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the attorney listed on the title page, thereby revoking the prior representation by Disabled American Veterans.  See 38 C.F.R. § 14.631(f)(1) (2016)).  The Board recognizes the change in representation.

In August 2017, the Veteran's attorney requested a thirty-day extension to gather additional evidence.  As the claim on appeal is granted in full, the Board finds that the request is moot. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes VA's obligations to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159.  As the instant decision is fully favorable, discussion of VCAA compliance is not needed. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated at 50 percent disabling; bilateral hearing loss at 40 percent; pes planus at 30 percent; tinnitus at 10 percent; and fungus dermatitis of the feet at 10 percent.  As such, his combined rating is 80 percent during the appeal period.  He, therefore, meets the schedular criteria.  

The Veteran has been unemployed throughout the appeals period.  Although he completed three years of college, the Veteran's occupational experience is limited to manual labor from 1981 to 2007.  See March 2007 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  Significantly, the physician who performed the September 2012 VA general medical examination indicated that the Veteran's pes planus alone would restrict ambulation beyond 1-2 miles and standing from 30-60 minutes, thereby precluding physical jobs requiring such abilities, but would not affect sedentary jobs.  Moreover, the psychologist who performed the October 2012 VA examination found that it was likely that the Veteran would have difficulty getting along with others in the workplace, impacting his employment, but did not render him completely unable to secure and maintain gainful employment at this time. The Veteran has not had a single examination to assess the combined impact of his multiple disabilities, but "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Rather, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id.  Given the Veteran's limited occupational history in the field of manual labor and his relatively limited education, the Board finds that the combined impact of his physical and psychiatric disorders render him unable to secure and follow substantially gainful employment. 

The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


